El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*629Según la copia notarial qne tenemos ante nosotros siete de los oclio herederos de doña María Pendás Quintero, tres de ellos mayores de edad y los otros menores y represen-tados por su padre don Alejandro Laborde Quintero, otor-.garon escritura pública en 20 de enero de 1919 ante el no-tario don Manuel Tous Soto sobre declaración de bienes he-reditarios y división de las herencias de su madre doña Ma-ría Pendás Quintero, de sus abuelos maternos don José Pen-dás Bada y doña Claudia Quintero Limardo y de la bisa-buela materna doña María Limardo Grerardo.
Presentada esa escritura en el Begistro de la Propiedad de Humacao el registrador se negó a inscribir las cinco fin-cas que son objeto de la escritura y que están inscritas a nombre de los causantes de los mencionados herederos por expedientes posesorios porque dichas fincas, formando parte de otra de mayor cabida, fueron inscritas por virtud de ex-pediente posesorio tramitado por la sucesión de don Cristó-bal Yallecillo y' actualmente se hallan inscritas a nombre de otras personas. También negó la inscripción en cuanto a algunas de las fincas por otros motivos que no exponemos, porque en el recurso gubernativo que contra esa negativa interpusieron los hermanos Laborde Pendás se limitan a pe-dir su revocación fundándose solamente en que, como cues-'tión de hecho, en las fincas que inscribió la Sucesión Valle-cilio no están comprendidas las fincas cuya inscripción niega el registrador por ese fundamento; en que, como cuestión de derecho, al negar el registrador la inscripción de dichas fin-cas, aplicó indebidamente el artículo 17 de la Ley Hipote-caria, dejó de dar aplicación al artículo’ 392 de la misma ley’ y desobedeció al precepto de la sección 9 de la ley de primero de marzo de 1902 sobre recursos contra las resoluciones. de los registradores de la propiedad y porque los otros motivos de la negativa son subsidiarios del que combaten.
Conocemos por la escritura las descripciones de las fin-cas cuyas inscripciones niega el registrador por estar inscri-*630tas a nombre de terceras personas, descripciones que con-cnerdan con las que según el registrador aparecen de sus libros según su alegato, y por éste conocemos también la des-cripción de la finca de 241 cuerdas con cinco centavos de otra que inscribió la Sucesión de don Cristóbal Vallecillo, ra-dicada ésta y aquéllas en la playa de Gfuayanés del término municipal de Yabueoa y examinadas las colindaneias de la finca de Vallecillo y las de las otras a que nos venimos refi-riendo, si éstas se agrupan de modo que la de 66 cuerdas colinde por el sur con la de 29 cuerdas 50' centavos, la de 20 cuerdas por el oeste con la de 66 cuerdas y por el sur con la de 80 cuerdas y con esta última por el oeste la de 69 cuerdas 45 centavos, se observará que la de Vallecillo tiene como colindantes casi todas las personas que tienen dichas cinco fincas así agrupadas por los’ cuatro puntos cardi-nales y cuyas inscripciones se niegan, pues las colindaneias de la finca de Vallecillo son Eloy Arroyo, Toribio del Moral y Manuel Surillo por el norte; Marcos Solís por el este; Joa-quín Solís, Manuel Surillo y la Sucesión Vallecillo por el oeste y la- rivera marítima y un camino por el sur; y entre los colindantes de las otras fincas así agrupadas se hallan Eloy Arroyo, Laureano del Moral y Manuel Surillo por el norte; Marcos Solís por el este; la rivera marítima y un camino por el sur; y por el oeste Manuel Surillo, hecho que hace sostenible la afirmación del registrador de que las fincas cuyas inscripciones niega forman parte de la finca que ins-cribió la Sucesión Vallecillo, y que robustece la afirmación que el registrador hace en su alegato de que examinó el ex-pediente posesorio tramitado por Vallecillo y archivado en su oficina del que aparece que algunas de las fincas fueron adquiridas por compra a don Alejandro Laborde, padre de los recurrentes, y casado en la fecha del .trapaso con doña María Pendás, heredera de doña Claudia Quintero y de don José Pendás.
Por todo lo expuesto no podemos ir contra la apreciación *631de Recto a que llegó el registrador y tomándola de base pa-saremos a considerar la cuestión de derecho que plantean los recurrentes.
Estamos conformes con los recurrentes en que la Ley Hi-potecaria no permite úna doble inscripción del mismo in-mueble; pero no podemos convenir con ellos en que cuando ocurre una doble inscripción, como en este caso, a pesar de esto deba hacerse la inscripción de algún título posterior, porque el artículo 17 de la Ley Hipotecaria ha dispuesto ter-minantemente que, inscrito o anotado preventivamente en .el registro cualquier título traslativo del dominio o de la po-sesión de los inmuebles o de los derechos reales impuestos sobre los mismos, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha por el cual se trasmita o grave la propiedad del mismo inmueble o derecho real. Ante la si-tuación de hecho que tenía ante sí el registrador no podía en virtud de este precepto hacer las inscripciones que se le pidieron, y por eso opinamos que hizo debida aplicación del artículo 17 citado.
El hecho de que el párrafo primero del artículo 392 de la misma ley disponga que la inscripción de la posesión se haga sin perjuicio de tercero y que, por tanto, no perjudique a las personas a cuyo favor se hallan inscritas las fincas no faculta al registrador para hacer las inscripciones en este caso porque lo contrario equivaldría a resolver él que la inscripción de posesión de la Sucesión Vallecillo no producía efecto alguno contra los recurrentes, cuestión que corresponde decidir a los tribunales de justicia; y al actuar en la ma-nera que lo hizo, no resolvió cuestión alguna de preferencia entre las dos inscripciones, como sostienen los recurrentes, sino que por el contrario acatando lo dispuesto en la sección 9 de la ley sobre recursos contra los registradores, precep-tiva de que las cuestiones sobre preferencia o prelación de títulos y sus derechos inscritos en el registro deben ser de-*632cididas en juicio civil, no Rizo la inscripción y dejó la cues-tión para ser ventilada en el juicio correspondiente.
Decididas las cuestiones propuestas por los recurrentes en la forma que lo lian sido, debemos confirmar la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández, Aso-ciados Wolf, del Toro y Hutchison.